EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Ilan Barzilay, Reg. #46,540 on March 9, 2022. 

LISTING OF CLAIMS
This listing of claims will replace all prior versions and listings of claims in the application:

1–20. (Canceled)
21.	(Currently Amended) A computer-implemented method, comprising:
receiving image data corresponding to a first frame;
determining first annotation data corresponding to the first frame; 
receiving a request to generate a video summarization;
based at least in part on the request and the first annotation data, determining that the first frame includes a first representation of a first object and a second representation of a second object; 
based at least in part on determining that the first frame includes the first representation and the second representation, determining a distance between the first representation and the second representation;

based at least in part on determining that the distance exceeds the distance threshold, generating the video summarization including a first output image frame corresponding to the first frame, the first output image frame including the first representation and the second representation but not including a portion of intervening pixels, wherein the portion of intervening pixels is between the first representation and the second representation in the first frame.

22. 	(Previously Presented) The computer-implemented method of claim 21, further comprising:
determining, using the first annotation data, a priority metric; and
determining that the priority metric satisfies a condition, 
wherein generating the video summarization is further based at least in part on determining that the priority metric satisfies the condition.

23.	(Currently Amended) The computer-implemented method of claim 21, further comprising:
determining a first geographic location corresponding to the request;
generating second annotation data corresponding to a second frame, wherein the image data corresponds to the second frame;
determining, based on the first annotation data, that the first frame corresponds to the first geographic location; and
frame corresponds to a second geographic location different from the first geographic location,
wherein the video summarization does not include frame.

24.	(Currently Amended) The computer-implemented method of claim 21, wherein the first frame is a video frame.

25.	(Currently Amended) The computer-implemented method of claim 21, further comprising:

generating second annotation data corresponding to a second frame, wherein the image data corresponds to the second frame;
determining, based on the first annotation data, that the first frame corresponds to the first object; and
determining, based on the second annotation data, that the second frame does not correspond to the first object,
wherein the video summarization does not include frame based at least in part on determining that the second frame does not correspond to the first object.

26. 	(Currently Amended) The computer-implemented method of claim 25, wherein the first frame is captured by an image capture device.

27.	(Currently Amended) The computer-implemented method of claim 21, further comprising:
processing a portion of video data corresponding to the image data and a second frame to identify the first [[an]] object is represented in the second frame;
determining that the first object does not move in the portion; and
based at least in part on determining that the first object does not move in the portion, not including the [[a]] second 

28.	(Currently Amended) A computer-implemented method comprising:
	receiving image data corresponding to a first frame;
generating first annotation data corresponding to the first frame; 
receiving a request to generate a video summarization, the request corresponding to a first object and a second object;
based at least in part on the first annotation data, determining that the first frame of the image data includes a first representation of the first object and a second representation of the second object; 
determining a distance between the first representation and the second representation;
determining that the distance exceeds a distance threshold; and 
based at least in part on determining that the distance exceeds the distance threshold,frame, the first output image frame including the first representation and the second representation but not including a portion of intervening pixels, wherein the portion of intervening pixels is between the first representation and the second representation in the first frame.

29.	(Currently Amended) The computer-implemented method of claim 28, 
wherein the first frame is a frame of video data and the image data is video data. 

30.	(Previously Presented) The computer-implemented method of claim 29, further comprising:
receiving audio data associated with the video data;
identifying a song represented in the audio data; and
associating the song with the video data.

31.	(Cancelled) 

32.	(Currently Amended) A system comprising:
	at least one processor; and
	at least one memory including instructions that, when executed by the at least one processor, cause the system to:
receive image data corresponding to a plurality of frames frame, a second frame, and a third frame;
receive a request to generate a video summarization, the request corresponding to a first object and a second object;
based at least in part on first annotation data corresponding to the first frame, determine that the first frame includes a first representation corresponding to the first object and a second representation corresponding to the second object;
frame, determine that the third frame includes a third representation corresponding to the first object and a fourth representation corresponding to the second object; 
determine a distance between the first representation and the second representation;
determine that the distance exceeds a distance threshold;
based at least in part on [[the]] a determination that the first frame includes the first representation and the second representation and the determination that the distance exceeds the distance threshold, generate a first output image frame, the first output image frame including the first representation and the second representation but not including a portion of intervening pixels, wherein the portion of intervening pixels is between the first representation and the second representation in the first frame; and
based at least in part on the determination that the third frame includes the third representation and the fourth representation, generate the video summarization including the first output image frame and a second output image frame corresponding to the third frame but not including frame.

33.	(Previously Presented) The system of claim 32, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:
determine, using the first annotation data and the third annotation data, a priority metric; and
determine that the priority metric satisfies a condition, 
wherein generating the video summarization is further based at least in part on determining that the priority metric satisfies the condition.

34.	(Currently Amended) The system of claim 32, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:

generating fourth annotation data corresponding to a fourth frame, wherein the image data corresponds to the fourth frame;
determine, based on the first annotation data, that the first frame corresponds to the first geographic location;
determine, based on the third annotation data, that the third frame corresponds to the first geographic location; and
determine, based on the fourth annotation data, that the fourth frame corresponds to a second geographic location different from the first geographic location,
	wherein the video summarization does not include frame.

35.	(Cancelled) 

36.	(Currently Amended) The system of claim 32, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:
determine a first identity associated with the request;
generate fourth annotation data corresponding to a fourth frame, wherein the image data corresponds to the fourth frame;
determine, based on the first annotation data, that the first frame corresponds to the first identity;
determine, based on the third annotation data, that the third frame corresponds to the first identity; and
determine, based on the fourth annotation data, that the fourth frame does not correspond to the first identity,
wherein the video summarization does not include frame based at least in part on determining that the fourth frame does not correspond to the first identity.

37.	(Currently Amended) The system of claim 36, wherein the first frame is captured by an image capture device.

38.	(Currently Amended) The system of claim 32, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:
process a portion of video data corresponding to the image data and a fourth frame to identify the first object represented in the fourth frame;
determine that the first object does not move in the portion; and
based at least in part on determining that the first object does not move in the portion, not including a fourth output image frame corresponding to the portion in the video summarization.

39.	(Cancelled)

40.	(Previously Presented) The system of claim 32, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:
determine first pixel coordinates corresponding to the first representation; and
determine second pixel coordinates corresponding to the second representation,
wherein determining the distance comprises determining a number of pixels between the first pixel coordinates and the second pixel coordinates.

41.	(Previously Presented) The computer-implemented method of claim 28, wherein the first annotation data is generated by a server in response to the server receiving the request from a client device.

Allowed Claims
Claims 21-30, 32-34, 36-38, and 40-41 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484